 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL SHEPARD,                                 No. 2:18-cv-0620 TLN CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    CONNIE GIPSON,
15                       Defendant.
16

17          Defendant has filed a motion asking that the schedule for this matter be modified so that

18   counsel for defendant may wait to depose plaintiff, if necessary, until after defendant’s motion for

19   judgment on the pleadings is resolved. Good cause appearing, IT IS HEREBY ORDERED that:

20          1. Defendant’s motion to modify the scheduling order (ECF No. 28) is granted; and

21          2. Counsel for defendant may depose plaintiff, if necessary, within 30 days of the

22   resolution of defendant’s pending motion for judgment on the pleadings.

23   Dated: September 9, 2019
                                                      _____________________________________
24
                                                      CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26   1
     shep0620.ed
27

28
